In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 13-104V
                                   Filed: September 11, 2015

* * * * * * * * * * * * * * * *                             UNPUBLISHED
AUDREY HODLE,                 *
                              *                             Special Master Gowen
          Petitioner,         *
                              *                             Joint Stipulation on Damages;
v.                            *                             Tdap Vaccine; Guillain-Barré
                              *                             Syndrome.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Lawrence R. Cohan, Anapol, Schwartz, et al., Philadelphia, PA, for petitioner.
Glenn A. MacLeod, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On February 7, 2013, Audrey Hodle (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that as a result of receiving a Tetanus-Diptheria-acellular Pertussis (“Tdap”) vaccination on or
about February 16, 2011, she suffered Guillian-Barré Syndrome (“GBS”). Stipulation ¶ 2, 4, filed
Sep. 11, 2015. Further, petitioner alleged that she experienced residual effects of her injury for
more than six months. Petition at ¶ 24.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
        On September 11, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the Tdap vaccination caused
petitioner’s GBS or any other injury. Stipulation at ¶ 6. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

      The undersigned awards petitioner the following compensation for all damages that
would be available under 42 U.S.C. § 300aa-15(a):

       1. A lump sum payment of $280,015.62 in the form of a check payable to petitioner,
          Audrey Hodle; and

       2. An amount sufficient to purchase an annuity contract to provide the benefits
          described in paragraph 10 of the stipulation, to be paid to a life insurance
          company meeting the criteria described in paragraph 9.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2